Citation Nr: 1629698	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to October 1, 2010, for the payment of a dependency allowance for the Veteran's spouse, M.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to August 1996 and from August 2003 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 administrative decision of the VA Regional Office (RO) in Phoenix, Arizona, which added his current spouse, M, to his disability compensation award, effective October 1, 2010.  He appealed for an earlier effective date for the payment of additional compensation based on the dependency of his spouse.  Subsequently, the Veteran relocated and the Roanoke, Virginia RO currently has jurisdiction of his claim.  At his request, he was scheduled for a June 2016 hearing before the Board; just prior to the hearing he withdrew the hearing request.    


FINDINGS OF FACT

1.  In September 2010, the Veteran filed VA Form 21-686c, Declaration of Status of Dependents, notifying the RO of his dependent spouse, M (also received at that time were their marriage certificate, showing that they had married in July 2009, and the Veteran's record of divorce, showing that he had divorced his previous spouse in March 2009); there is no objective evidence to show that the RO received notification of the Veteran's dependent spouse, M, any earlier than September 2010.
 
2.  A December 2010 RO administrative determination awarded a dependency allowance for the Veteran's current spouse, M, effective October 1, 2010 (the first day of the month following the date of initial VA receipt of the Veteran's notice of his spouse's existence).  


CONCLUSION OF LAW

An effective date earlier than October 1, 2010 for the grant of a dependency allowance for the Veteran's spouse, M, is not warranted.  38 U.S.C.A. §§ 5110(f), (n), 5111(a), (d) (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401(b) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, describes VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The Veteran was not specifically advised of all of VA's duties to notify and assist in the development of his earlier effective date claim.  However, as the claim for an earlier effective date for the grant of a dependency allowance for M is a "downstream" issue of the claim for which a VCAA letter was sent in September 2010, in response to the Veteran's filing of VA Form 21-686c, Declaration of Status of Dependents in September 2010, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

Notwithstanding the foregoing, a December 2012 statement of the case (SOC) provided the Veteran notice of what evidence was needed to substantiate his claim for an earlier effective date; the types of evidence VA was responsible for obtaining; and the types of evidence he was responsible for providing .  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Board finds that the Veteran has not been prejudiced by any notice defects.  In statements and evidence received in January 2011 and February 2013, the Veteran clearly demonstrated that he had actual knowledge of the requirements to substantiate his claim, and what evidence he was to provide.  He has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record did not reveal any prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran afforded opportunity to testify at a hearing before the Board in June 2016, but he canceled the scheduled hearing.  He has not identified any other available pertinent records, and there is no indication that any additional procurable pertinent evidence remains outstanding.  In that regard, he has argued that on at least two occasions he sent evidence of his marriage to M to the Phoenix RO, by mail and via facsimile, in August 2009 and in February 2010.  The record before the Board does not contain such communications from the Veteran, and there is no indication that it is incomplete, notwithstanding the Veteran's contentions to the contrary; records received both prior to and issued and received subsequent to his alleged dates of communication with the Phoenix RO are on file.   

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

Earlier Effective Date for a Dependency Allowance

The Veteran contends that the effective date for the payment of additional disability compensation for his dependent spouse, M, should be earlier than October 1, 2010 and that retroactive dependency allowance is warranted.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  

Generally, payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  An increased award means an original or reopened award; or an award that is increased because of an added dependent or increase in disability or disability rating.  38 U.S.C.A. § 5111(d); 38 C.F.R. § 3.31(a), (b).  

After considering the evidence, the Board finds that a dependency allowance for the Veteran's spouse, M, prior to October 1, 2010 is not warranted.  

The evidence of record shows that the Veteran was married to his current spouse, M, in July 2009.  He submitted a certificate of marriage, together with VA Form 21-686c, Declaration of Status of Dependents, to the RO in September 2010, notifying VA of his dependent spouse, M.  (He also submitted a record of divorce, showing that he had divorced his previous spouse in March 2009.)  There is no objective evidence showing that the RO received notification of the Veteran's dependent spouse, M, at any date earlier than September 2010.  In a December 2010 administrative determination, the RO added his spouse to his disability compensation award, with an effective payment date of October 1, 2010, which is the first day of the month following the date of initial receipt of the Veteran's notice of his spouse's existence.  This is in accordance with the law pertaining to the commencement of payment of VA monetary benefits.  See 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  There can be no earlier effective date for the payment of a dependency allowance for M; under governing law (cited above), the Veteran is not eligible for additional compensation on account of his spouse's dependency from the date such dependency arose in July 2009, as claimed by the Veteran, because it is not shown that the RO was notified of the dependency within a year from the date of their marriage in July 2009.  Thus, October 1, 2010 is the proper effective date for the payment of a dependency allowance for the Veteran's spouse, M, because the operative date here is the date of claim, which comes later than the date the dependency arose; there is no basis for an award of retroactive benefits based upon his spouse's dependency.  

The Board is mindful of the Veteran's sincere arguments to the effect that an effective date for the dependency allowance for M should be the date entitlement arose in July 2009, when they were married, because they had provided timely notification of their marriage.  In a January 2011 statement, he asserted that he notified the RO several times in the previous year of his change in dependent status.  He stated that he kept "impeccable records" because VA was "notorious for losing and/or misplacing documents."  He submitted copies of records that he believed would suffice to show that he had contacted the RO on August 25, 2009 and then again via facsimile on February 15, 2010 to provide notification of his spouse, M.  He also believed that there was a third attempt to notify the RO, but he was unable to find any records of that attempt.  He emphatically maintains that the effective date should be retroactive to the date of his marriage to M in July 2009.  

The records that the Veteran submitted with his January 2011 statement include a copy of a letter, dated August 25, 2009, notifying the Phoenix RO of his marriage in July 2009; a copy of VA Form 21-686c, Declaration of Status of Dependents, dated August 25, 2009, indicating his marriage to M in July 2009; a copy of a court document obtained from the internet, showing the final judgment of the dissolution of his prior marriage in March 2009; a copy of his marriage certificate, dated in July 2009; and a copy of a fax cover sheet, dated in February 2010, indicating six pages were appended and that the Veteran was making a second attempt to have his dependency status changed and updated because he had not received any response from the VA regarding his first attempt by U.S. mail in August 2009.  

Moreover, in further arguments received in February 2013, the Veteran stated that, with regard to the issue of his notification of his dependent spouse earlier than September 2010, the benefit of the doubt should be accorded to him.  He related that the VA was "notorious" for misplacing documents.  He indicated that he was unable to produce any additional evidence to show that he provided earlier notification because a tornado had destroyed his home and belongings in Arizona.  He stated that he had previously called the VA's main telephone number and spoke on several occasions with representatives in 2009 and 2010, who informed him that his Declaration of Status of Dependents form was received and that a VA letter had been sent to his Arizona home to confirm this.  The Veteran also submitted a statement from his spouse, who corroborated his statement regarding timely notification to VA of their marriage.  She stated that on or about August 25, 2009 she assisted the Veteran in completing the Declaration of Status of Dependents form and immediately mailing it to VA (she recalled driving the Veteran to the post office for that purpose).  She also recalled receiving correspondence from VA, confirming receipt of the form.  She stated that they lost important paperwork including VA documents when the tornado destroyed their home in October 2010.  She also stated that she witnessed the Veteran sending a facsimile to the VA after the tornado incident regarding the Declaration of Status of Dependents, because, as she recalled, the Phoenix RO requested a copy of the form that had previously been sent by mail.  

After considering the evidence including statements from the Veteran and his wife, the Board still finds that an effective date prior to October 1, 2010, for a dependency allowance for the Veteran's spouse, M, is not warranted.  From the evidence presented by the Veteran, it certainly appears that he intended to notify the RO in a timely manner (i.e., within a year of his marriage to M) of his dependency status change, and that he may have even initiated steps to mail and fax such notification in August 2009 and February 2010.  However, the date of receipt of the notification by the VA is of utmost importance in assigning the proper effective date, and as the record now stands, the initial date of receipt of the Veteran's dependency change (i.e., marriage to M in July 2009) is documented to have been in September 2010.  There is no documentation of an earlier fax with such information being received by VA.  Notably, the claims file contains a March 2010 award letter to the Veteran, notifying him of increased disability compensation and informing him that he was being paid an additional amount for his dependent spouse, L (his former spouse), and child.  This letter clearly serves to show that after the Veteran's claimed attempts to notify it of his dependency status change, the Phoenix RO still had on record that he was married to his former spouse.  Further, there is no documentation to show that after the receipt of the March 2010 award letter, the Veteran contacted the RO to provide correct information regarding the identity of his dependent spouse (had he done so before July 2010, the effective date of the dependency allowance for M would have been in July 2009).  

In summary, October 1, 2010 is the proper effective date for the payment of a dependency allowance for the Veteran's spouse, M, and as such there is no basis for the award of retroactive benefits based upon his spouse.  The Board is certainly sympathetic to the trying disastrous circumstances that befell on the Veteran, but it is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.


ORDER

The appeal seeking an effective date prior to October 1, 2010 for the payment of a dependency allowance for the Veteran's spouse, M, is denied.    


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


